DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-14 are pending. Claim 14 is newly submitted. Claims 3-4 are withdrawn. Claims 1-2 and 5-14 are subject to examination on the merits.

Response to Amendments
Because the 1/31/2022 claim amendment is responsive, the claim objection is withdrawn and the 112(b) rejections are withdrawn.
Regarding the 112(a) scope of enablement rejection of claim 6, applicant has provided sufficient explanation for the recited limitation of “the pH and/or the redox potential of the electrolyzed water is adjusted by using a concentration of the electrolyte and/or an electrical current flowing between the two electrodes” (see 1/31/2022 remarks at 6). Thus, the 112(a) scope of enablement rejection of claim 6 is withdrawn.
Regarding the 112(a) written description rejection of claim 13 regarding “one or more electrolysis cell,” applicant argues that because the specification discloses two electrolysis cells, the 112(a) written description requirement is satisfied (see 1/31/2022 remarks at 5). This is not persuasive. In plain English, the recited range of “one or more” means one to infinite, but the specification discloses a maximum of two electrolysis cells. Therefore, the description fails to show the inventors had possession of an apparatus having one to an infinite number of electrolysis cells. The 112(a) rejection is maintained.

Response to Arguments
Applicant's arguments filed 1/31/2022 (hereinafter “remarks”) have been fully considered but they are not persuasive, for reasons below.
Applicant’s arguments with respect to claim 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The PARK reference is no longer used for the art rejection of claim 10.
Applicant asserts that ABE’s cleaning process is not the process as claimed in claim 1, because “dissolution of a metal as in Abe is clearly not a cleaning process that removes particulates (e.g., by mechanical action with a fluid) by entraining the particulates in a fluid and dislodging the particulates for removal with the fluid, i.e., without dissolution of the particles as called for in claim 1. There is simply nothing in Abe that discloses or suggests the above-noted features of claim 1.” (remarks at 8). This is not persuasive for several reasons. 
First, it is noted that the features upon which applicant relies (i.e., cleaning by mechanical action with a fluid without dissolution of particles) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181 (Fed. Cir. 1993).
Second, applicant’s assertion conflicts with the specification, which explicitly discloses that the electrolyzed water dissolves metal:
pg. 3 at line 1-4, “As a result of the use of electrolyzed water, at least part of the metal adhering to the plastics surface is dissolved and in this way removed from the surface; 
pg. 3 at line 20-21, “Anodic water is therefore acidic and is able to dissolve a series of metals”; 
pg. 5 at line 5-9, “It is possible consequently for both the pH and the redox potential to be adjusted to a desired combination of values independently of one another, at least within predetermined ranges, and therefore to adjust the electrolyzed water in a manner ideally suited to the metal to be dissolved that adheres as a contaminant on the plastics surface to be cleaned.
Applicant asserts that combining ABE with FUJII and SHIRAMIZU fails to remedy the defects of ABE, in part because “one skilled in the art would not simply replace the semiconductor wafers in Abe with the wafer carriers of Fujii because wafer carriers are clearly not equivalent to semiconductor wafers and apparatus configured to handle/process semiconductor wafers clearly cannot handle and process the wafer carriers in the same manner as the semiconductor wafers” (remarks at pg. 8, 3rd para.). This is not persuasive because ABE teaches cleaning wafer carriers, which applicant has already acknowledged (see remarks at pg. 8, 2nd para., stating that “Abe teaches ‘wafer carrier cleaning method including cleaning a wafer carrier . . . .”). Thus, applicant’s assertion is directed to a position not actually taken in the art rejection (see 9/29/2021 Non-Final Action at para. 36-38).
Applicant asserts that FUJII does not make any distinction as to any level of cleanliness (i.e., a predetermined cleanliness value) achieved by the first step of rinsing with pure water (also referred to as “pre-rinse”), and in fact, the level of cleanliness in the pre-rinse in FUJII is unknown, and para. 0030 of FUJII suggest there is no benefit to the pre-rinse as a cleaning with solution accomplishes the very same thing as the pre-rinse  (remarks at 8-9). This is not persuasive for several reasons. 
First, it is noted that the features upon which applicant relies (i.e., the recited “predetermined cleanliness value” is achieved in step a) alone) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181 (Fed. Cir. 1993). The language of Claim 1 makes clear that it’s the combination of steps a), b), and c) that effects cleansing of the plastic’s surface to a predetermined cleanliness value. 
Second, the art rejection used ABE for the teachings on predetermined cleanliness value (see Non-Final Action at para. 35 & 43), so applicant’s argument is directed to a position not taken by the art rejection. 
Third, applicant’s assertion that there’s no benefit to the pre-rinse step taught by FUJII is self-contradictory, because applicant recognizes that FUJII’s pre-rinse step helps “removing dust and inorganic/organic contamination” (remarks at pg. 9 line 1-5). Put it differently, it’s unclear why “removing dust and inorganic/organic contamination” is not a benefit. In fact, the present application is directed to removing contamination and/or particles, and the specification expressly discloses that:
In a first step of the method, therefore, the plastics surface to be cleaned is rinsed with deionized water, also referred to as distilled water. Initially, therefore, coarse particles lying on or adhering to the surface are removed. With particular advantage the ionized water is sprayed onto the plastics surface to be cleaned (pg. 2 line 25-28).
In short summary, “removing dust and inorganic/organic contamination” is clearly a benefit recognized by the prior art, by the present application, and by a person having ordinary skill in the art.
Applicant asserts that adding a pre-rinse step to ABE based on FUJII would be only done in hindsight and would be superfluous given the fact that FUJII suggests there’s no benefit to the pre-rinse step and nothing in ABE suggest a pre-rinse is needed (remarks at 9, first full paragraph). This is not persuasive for several reasons. 
First, as explained above, FUJII’s pre-rinse step clearly has benefits. 
Second, applicant appears to argue that the ABE reference is required to suggest a need for a pre-rinse step, such that the absence of this suggestion means it would not have been obvious to incorporate a pre-rinse step. The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071 (Fed. Cir. 1988), In re Jones, 958 F.2d 347 (Fed. Cir. 1992), and KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398 (2007).
Third, the art rejection provided at least two rationales for modifying ABE to incorporate a pre-rinse step (see Non-Final Action at para. 38). The first rationale is based on the benefits of the pre-rinse step, which has been fully addressed. The second rationale is based on the standard of obviousness announced in KSR Int’l Co. v. Teleflex Inc., and applicant does not allege that Examiner improperly applied the KSR standard. Thus, applicant has not sufficiently rebutted the prima facie case of obviousness.
Applicant asserts that SHIRAMIZU is silent with respect to the above-noted features of claim 1 (remarks at 9). It’s unclear which features are being referred to.
Applicant asserts that SHIRAMIZU’s electrolyzed water is not equivalent to ABE’s chemical solution (which has a surfactant, a chelating agent, and a weak acid), ABE’s chemical solution can perform functions that the electrolyzed water of SHIRAMIZU cannot, and so SHIRAMIZU’s electrolyzed water cannot be substituted with ABE’s chemical solution (remarks at 9). This is not persuasive for several reasons.
First, the first ground of obviousness is for incorporating a step of rinsing with electrolyzed water into the combination of ABE and FUJII (see Non-Final Action at para. 41). This ground is proper because claim 1 uses the transitional phrase “comprising,” which means the claimed method is open-ended and does not exclude additional unrecited elements or steps. See MPEP § 2111.03.I. Moreover, applicant has not presented any evidence or argument to rebut this first ground, so the art rejection of claim 1 can be maintained on this ground alone.
Second, it’s unclear what functionalities (present in ABE’s chemical solution) are missing from electrolyzed water and it’s unclear whether those functionalities are even important or material. The ABE reference mentions the surfactant and the chelating agent only one time and in passing, without any indication of their importance (see para. 0024). By contrast, the paramount ingredient of ABE’s chemical solution is the weak acid—mentioned 45 times in ABE—which is used to perform the main purpose and function of ABE’s invention: i.e., removing metallic contaminant (see ABE at abstract, claims 1-3). 
Given this understanding of ABE, it’s readily evident that ABE’s chemical solution and electrolyzed water (especially anodic water) are extremely similar—both are weak acids, both are useful for removing metallic contaminants. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); MPEP § 2143, B. Thus, the substitution of ABE’s chemical solution with electrolyzed water would achieve the predictable results of removing metallic contaminants.
In conclusion, applicant’s arguments have been fully considered, and because they are not persuasive, the art rejection is maintained.

Claim Interpretation
As explained in previous Actions, this application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
 “plastic’s surface cleaning apparatus” in claim 10;
“common plastic’s surface cleaning applicator” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Specifically,
“plastic’s surface cleaning apparatus” is interpreted as requiring the structure(s) of one or two electrolysis cells (see, e.g., claims 13-14; fig. 2; specification at pg. 8), and equivalents thereof;
“common plastic’s surface cleaning applicator” is interpreted as an opening or outlet (see, e.g., fig. 2; specification at pg. 8 line 25, pg. 9 line 3), and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  
(1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or 
(2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 13 recites the limitation “one or more electrolysis cell” at line 1-2. The written description discloses a maximum of two cells (see fig. 2, specification at pg. 8 line 7-8). In plain English, the recited range of “one or more” means one to infinite, but the description fails to show the inventors had possession of an apparatus having one to an infinite number of electrolysis cells. Therefore, the limitation of “one or more” electrolysis cells is unsupported by the specification and constitutes new matter.

Claim 10 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim. Moreover, as explained below, it’s unclear if “a common plastic’s surface cleaning applicator” is a requisite structure of the claimed cleaning apparatus, or is merely something that can be used together with the cleaning apparatus but is not actually a part of the claimed cleaning apparatus.

Claims 10 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10 recites “A plastic's surface cleaning apparatus configured to effect, with a common plastic's surface cleaning applicator, cleansing of a plastic's surface to a predetermined cleanliness value according to a method as claimed in claim 1.” It’s unclear if “a common plastic’s surface cleaning applicator” is a requisite structure of the claimed cleaning apparatus, or is merely something that can be used together with the cleaning apparatus but is not actually a part of the claimed cleaning apparatus. Therefore, the metes and bounds of claim 10 are unclear.
Claim 10 recites “a common plastic’s surface cleaning applicator” at line 2. It’s unclear what’s meant by “common,” and the specification does not define this term. Clarification is requested.
Claim 13 recites “the metallic contaminants” at line 3-4. There is insufficient antecedent basis for this limitation in the claim. It should be “the metallic particulate contaminants.”

Claim Objection
Claim 14 on pg. 4 line 1 recites “a chamber communicable coupling the mixing tank and the chamber.” The adjective “communicable” should be changed to the adverb “communicably.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by YU (Korean Publication KR20140084731, as translated by Google Patents).
Regarding claim 10, YU teaches a cleaning apparatus (see apparatus 3 in fig. 3, para. 0040-41; annotated fig. 3 is provided below; because apparatus 3 is similar to apparatus 1 and apparatus 2, certain descriptions of apparatus 1 and apparatus 2 also apply to apparatus 3, see para. 0035, 0040).

    PNG
    media_image1.png
    740
    809
    media_image1.png
    Greyscale

As a preliminary matter, the phase “plastic’s surface” in the preamble is interpreted as intended use, because it’s directed to the article worked upon by the claimed cleaning apparatus, and does not impose any structural limitation on the claimed cleaning apparatus. See MPEP § 2115; see also MPEP § 2111.02.II.
YU’s cleaning apparatus (apparatus 3) comprises: a pure water tank 22 (the pure water can be DIW, see para. 0003); an electrolytic tank 12; a mixing vessel 62a; an electrolytic bath 32 comprising an electrolysis cell (see fig. 5, para. 0061-66); an applicator (see annotated fig. 3 above; because DIW and electrolyzed water are supplied into processing chamber 42 and ejected from nozzle 300 in that chamber, see fig. 4, para. 0043, nozzle 300 can also be considered as an applicator).
YU’s cleaning apparatus (apparatus 3) is structurally fully capable of effecting, with a common plastic's surface cleaning applicator, cleansing of a plastic's surface to a predetermined cleanliness value according to a method as claimed in claim 1. For example, YU’s cleaning apparatus can supply DIW (as explained above, the pure water can be DIW) from tank 22 to the applicator (see annotated fig. 3) and can supply electrolyzed water from electrolytic bath 32 to the applicator (see annotate fig. 3), wherein a plastic object can be placed inside processing chamber 42 (see fig. 4). YU teaches that the electrolyzed water has pH and oxidation reduction potential (ORP) in a certain range (see para. 0004).
Regarding claim 14, YU teaches the apparatus as claimed in claim 10. YU’s apparatus comprises: 
an electrolysis cell (electrolytic bath 32, fig. 5, para. 0059-66) having a chamber (housing 410, fig. 5, para. 0061) with an ion exchange membrane (ion exchange membrane 421, fig. 5, para. 0065) disposed therein,
a mixing tank (mixing vessel 62a, fig. 3) coupled to the chamber (coupled to electrolytic bath 32, see fig. 3), the mixing tank configured to receive deionized water via a supply line (receive DIW from tank 22 via line 26c, see fig. 3) for mixing with one of an anolyte and a catholyte (receive electrolyte from tank 12 via line 16, see fig. 3; tank 12 contains an electrolyte, such like tank 10 and tank 11, see para. 0026, 0035, 0040); 
a chamber feed (line 16, fig. 3) communicable coupling the mixing tank and the chamber (see fig. 3, mixing vessel 62a coupled to electrolytic bath 32 via line 16), the chamber feed configured to deliver the one of an anolyte and a catholyte mixed with deionized water into the chamber (as explained above, DIW and electrolyte are mixed in mixing vessel 62a); and 
an applicator (see annotated fig. 3 above; as explained above, nozzle 300 in processing chamber 42 can also be considered as an applicator) coupled to the chamber and the supply line (see annotated fig. 3 above; applicator is coupled to electrolytic bath 32 and line 26d).
YU’s applicator is structurally fully capable of effecting a) rinsing the plastic's surface with deionized water, then b) rinsing the plastic's surface with electrolyzed water, and then c) rinsing the plastic's surface with deionized water, wherein the rinsing of the plastic's surface with the deionized water, then the electrolyzed water, and then the deionized water effects cleansing of the plastic's surface to a predetermined cleanliness value. As explained above, YU’s cleaning apparatus can supply DIW (as explained above, the pure water can be DIW) from tank 22 to the applicator (see annotated fig. 3) and can supply electrolyzed water from electrolytic bath 32 to the applicator (see annotate fig. 3), wherein a plastic object is placed inside processing chamber 42 (see fig. 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over ABE (US PGPUB 2015/0053239), in view of FUJII (Japanese Publication JP2001156034, as translated by Espacenet) and SHIRAMIZU (US Patent 5599438).
Regarding claim 1, ABE teaches a method for cleaning a plastic's surface so a to effect removing metallic particulate contaminants from the plastic’s surface (removing metallic contaminants from a FOUP, abstract, para. 0017, 0026; the FOUP can be made of polycarbonate, para. 0025), just like the present application. ABE’s method comprises: b) rinsing the plastic's surface with a weak acid, and then c) rinsing the plastic's surface with DIW (para. 0014-15, 0024-27). ABE also teaches determining through experimentation the result or effect (“cleanliness value”) of its cleaning method, such as the amount or percentage of metallic contaminants removed from the FOUP (para. 0055).
ABE does not explicitly teach: a step a) of rinsing the plastic FOUP's surface with DIW.
FUJII teaches cleaning a plastic wafer carrier like a FOUP (abstract, para. 0001-02, 0015-16, 0029-30, claims 1-2), just like the present application. FUJII teaches pre-rinsing and post-rinsing the plastic wafer carrier with pure water (a first rinsing step and a final rinsing step, see para. 0015-16, 0030, claims 1-2). FUJII teaches that the pre-rinsing step helps remove dust or residual solvent left on the wafer carrier in a previous step (para. 0021-22; see also para. 0029, in the semiconductor manufacturing process, wafer carrier is contaminated with organic solvent).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify ABE to incorporate a DIW pre-rinsing step, with reasonable expectation of cleaning the FOUP, for several reasons. First, FUJII teaches that the pre-rinsing step helps remove dust or residual solvent left on the wafer carrier in a previous step. Given this benefit, a person having ordinary skill in the art would’ve been motivated to incorporate such pre-rinsing step. Second, it’s well known in the art to pre-rinse the plastic FOUP with pure water (see FUJII), and the type or grade of pure water used for cleaning the FOUP can be DIW (see ABE at para. 0014-15; see also present application’s specification at pg. 3 line 11-17, cleaning FOUP with DIW is well known in the prior art). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); MPEP § 2143, A. A step of pre-rinsing the FOUP with DIW, as incorporated into ABE, would still perform the same rinsing function, yielding predictable results.
The combination of ABE and FUJII does not explicitly teach: “electrolyzed water”. 
SHIRAMIZU teaches producing electrolyzed water and using it for washing/rinsing, just like the present application. For example, SHIRAMIZU teaches a wet treatment using electrolyzed water, which can include washing/rinsing for removing metal contaminants (col. 2 line 54-56, col. 1 line 35-47). Indeed, SHIRAMIZU teaches that electrolyzed water is effective in removing metallic contaminants (col. 3 line 6-9).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of ABE and FUJII to incorporate rinsing with electrolyzed water (as taught by SHIRAMIZU), with reasonable expectation of cleaning the FOUP, for several reasons. First, electrolyzed water is effective in removing metallic contaminants (see SHIRAMIZU). Given this benefit, a person having ordinary skill in the art would’ve been motivated to incorporate electrolyzed water to remove metallic contaminants. Second, it’s well known in the cleaning art to use electrolyzed water to remove metallic contaminants. One skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-421; MPEP § 2143, A. Rinsing with electrolyzed water, as incorporated into ABE and FUJII, would still perform the same rinsing function as before, yielding predictable results.
As an alternative ground, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of ABE and FUJII to substitute the weak acid (as taught by ABE) with electrolyzed water (as taught by SHIRAMIZU) for step b), with reasonable expectation of removing metallic contaminants. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR, 550 U.S. at 415-421; MPEP § 2143, B. The weak acid (as taught by ABE) and the electrolyzed water (as taught by SHIRAMIZU) both serve to remove metallic contaminants, so their substitution would yield predictable results.
Lastly, ABE already teaches determining “cleanliness value” through experimentation (as explained above). Thus, in the combination of ABE, FUJII, and SHIRAMIZU, the cleanliness value can also be readily determined through experimentation. Also, a person having ordinary skill in the art would understand that repeating the method on another FOUP using the same or similar parameters would achieve the same or similar cleanliness value that was previously determined.
Regarding claim 2, the combination of ABE, FUJII, and SHIRAMIZU teaches the method as claimed in claim 1. SHIRAMIZU teaches using anodic water, which is acidic, meaning it has a pH of less than 7 (see col. 3 line 6-9, fig. 2).
Regarding claim 5, the combination of ABE, FUJII, and SHIRAMIZU teaches the method as claimed in claim 1. SHIRAMIZU teaches adjusting the pH of the electrolyzed water to a predetermined value (col. 2 line 47-53, using a pH regulator to maintain pH in a desired range; col. 12 line 23-26, adjusting pH; col. 15 line 52-57, controlling pH to a desired range). SHIRAMIZU also teaches adjusting the ORP of the electrolyzed water to a predetermined value (col. 11 line 34-39, col. 12 line 23-31, controlling ORP; col. 15 line 52-57, controlling ORP to a desired range). 
Regarding claim 6, the combination of ABE, FUJII, and SHIRAMIZU teaches the method as claimed in claim 5.
SHIRAMIZU teaches the electrolyzed water is produced (col. 2 line 62 to col. 3 line 6) in an electrolysis cell (electrolysis cell 1, fig. 1, 3-6, col. 2 line 29-33, col. 12 line 57-67) which comprises two electrodes (anode 3a and cathode 3b, fig. 1, 3-6, col. 2 line 33-35) and into which water admixed with an electrolyte is introduced (fig. 1, 3, col. 2 line 20-27). 
SHIRAMIZU teaches wherein in the step of adjusting the pH and/or a redox potential of the electrolyzed water (as explained above), the adjustment of the pH and/or the redox potential (ORP) is produced in an electrolysis cell which comprises two electrodes and into which water admixed with an electrolyte is introduced (as explained above), and the pH and/or the ORP of the electrolyzed water is adjusted by using a concentration of the electrolyte and/or an electrical current flowing between the two electrodes as control parameter(s) (col. 2 line 47-53, controlling pH by controlling DC voltage or amount of electrolyte to be added to pure water; col. 11 line 34-39, col. 12 line 27-31, controlling ORP by controlling voltage. Voltage and current are directly related, see Ohm’s Law, current = voltage/resistance).
Regarding claim 7, the combination of ABE, FUJII, and SHIRAMIZU teaches the method as claimed in claim 1. 
The combination does not explicitly teach: wherein the rinsing of the plastic’s surface in each of steps a), b), and c) lasts between 5 seconds and 600 seconds. 
But cleaning time is a result-effective variable (e.g., the longer the cleaning time, the better the cleaning result, but also the longer the FOUP is not used to carry wafers), and a person having ordinary skill in the art would’ve been motivated to discover a workable or optimal cleaning time through routine experimentation. See MPEP § 2144.05. Also, the written description does not demonstrate the criticality of the claimed range of between 5 seconds and 600 seconds. Moreover, cleaning time itself can be affected by factors such as temperature, pH, concentration of the cleaning agent, amount of contamination, degree of cleaning desired, use of cleaning aid such as gas, the manner of supplying the liquids (spraying, immersing, spinning)—none of which are recited in the claims.
Regarding claim 8, the combination of ABE, FUJII, and SHIRAMIZU teaches the method as claimed in claim 1. The combination does not explicitly teach: wherein the rinsing of the plastic’s surface in each of steps a), b), and c) lasts for different durations. But, as explained above, cleaning time is result-effective and a person having ordinary skill in the art would’ve been motivated to discover a workable or optimal cleaning time through routine experimentation; the written description does not demonstrate the criticality of the claimed different durations; and cleaning time itself can be affected by many factors, none of which are recited in the claims.
Regarding claim 9, the combination of ABE, FUJII, and SHIRAMIZU teaches the method as claimed in claim 1. 
FUJII teaches that the water used for pre-rinsing—which can be DIW, as explained above—can have a temperature of about 80℃ or lower (see claim 7-10, para. 0021-24). Given the overlap between the claimed range of 10-70℃ and the range disclosed by FUJII, the claimed range is considered obvious. MPEP § 2144.05.I.
SHIRAMIZU teaches that the water used for electrolysis can have a temperature of 20-70℃ (claim 4, col. 7 line 15-23, col. 17 line 12-17). Because this water is used to produce electrolyzed water, a person having ordinary skill in the art would understand that the produced electrolyzed water would have a temperature in a range the same as or similar to 20-70℃, which falls within the claimed range of 10-70℃. In fact, because the water used for electrolysis can be 20℃, which is considered room temperature, the produced electrolyzed water would also be at or near room temperature. As such, SHIRAMIZU teaches the electrolyzed water having a temperature that falls within the claimed range of 10-70℃.
Regarding claim 11, the combination of ABE, FUJII, and SHIRAMIZU teaches the method as claimed in claim 7. The combination does not explicitly teach: wherein at least one of the rinsing of the plastics surface in steps a), b), c) lasts between 15 and 90 seconds. But, as explained above, cleaning time is result-effective and a person having ordinary skill in the art would’ve been motivated to discover a workable or optimal cleaning time through routine experimentation; the written description does not demonstrate the criticality of the claimed range of between 15 and 90 seconds; and cleaning time itself can be affected by many factors, none of which are recited in the claims.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of ABE, FUJII and SHIRAMIZU (as applied to claim 1), in view of YAMANAKA (US Patent 5593554).
Regarding claim 12, the combination of ABE, FUJII, and SHIRAMIZU teaches the method as claimed in claim 1. 
As explained above, SHIRAMIZU teaches adjusting the pH of the electrolyzed water to a predetermined value and adjusting the ORP of the electrolyzed water to a predetermined value. SHIRAMIZU teaches that the pH and the ORP can change independently of each other (col. 4 line 1-10, fig. 2); as such, adjusting the pH and the ORP means adjusting the two parameters independently of each another. Likewise, SHIRAMIZU teaches different techniques for adjusting the pH versus adjusting the ORP. For example, pH is adjusted by controlling DC voltage or amount of electrolyte to be added to pure water (as explained above). ORP is adjusted by a variety of methods, such as adjusting the distance between the electrodes (col. 11 line 28-34), adjusting the soaking areas of the electrodes (col. 11 line 61 to col. 12 line 9), and adjusting the voltage (col. 11 line 35-39, col. 12 line 27-31). 
The combination does not explicitly teach the pH and ORP are adjusted “based on the metallic particulate contaminants.”
YAMANAKA teaches producing and using electrolyzed water, just like the present application. YAMANAKA teaches that anode water is acidic and oxidative (col. 1 line 43-67), making it effective in ionizing, dissolving and removing metallic impurities from a solid object (col. 2 line 20-22). YAMANAKA teaches that various contaminants such as metals, particles, oil and the like on the solid objects can be effectively cleaned using cleaning solutions whose oxidation-reduction potential (ORP) and pH are adjusted to the conditions of the surfaces of the objects to be cleaned, such as using acidic and oxidative agent for metallic contaminants (col. 2 line 16-20). In other words, YAMANAKA teaches tailoring the cleaning parameters (e.g., pH and ORP of the electrolyzed water) based on the contaminants.
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of ABE, FUJII, and SHIRAMIZU to incorporate adjusting the pH and ORP of the electrolyzed water based on the metallic particulate contaminants (see YAMANAKA), with reasonable expectation of tailoring the cleaning. It’s well known in the art to tailor the cleaning parameters (e.g., pH and ORP) based on the contaminants (see YAMANAKA). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-421; MPEP § 2143, A.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over YU (as applied to claim 10), in view of SHIRAMIZU.
Regarding claim 13, YU teaches the apparatus as claimed in claim 10. 
YU teaches the apparatus comprises an electrolysis cell (electrolytic bath 32, fig. 3) having two electrodes (electrodes 430 and 422), the electrolysis cell is configured such that each of a pH and a redox potential (ORP) of the electrolyzed water is adjustable (using concentration adjusting unit 62—which is the same as  concentration adjusting unit 61, see para. 0040—the concentration of the electrolyte supplied into electrolytic bath 32 can be adjusted, see para. 0036-37, which means the pH and ORP of the electrolyzed water can also be adjusted). The pH and ORP of the electrolyzed water can be predetermined (see para. 0004). YU teaches a DC voltage can be applied to the two electrodes (see para. 0068), which means YU implicitly or inherently teaches a DC voltage source.
YU does not explicitly teach the electrolysis cell (electrolytic bath 32) is configured such that the pH and ORP are adjustable, “independent of one another,” to their respective predetermined values “based on the metallic contaminants.” Specifically, YU does not explicitly teach adjusting the electrical current flowing between the two electrodes.
SHIRAMIZU teaches an apparatus for producing electrolyzed water, like the present application. SHIRAMIZU’s apparatus comprises an electrolysis cell (electrolysis cell 1) which comprises two electrodes (anode 3a and cathode 3b) and into which water admixed with an electrolyte is introduced (as explained above). As explained above, SHIRAMIZU teaches adjusting the electrolyzed water’s pH and ORP to predetermined values and adjusting them independently of one another. SHIRAMIZU also teaches the structures for adjusting the pH and the ORP, e.g., a control system 15 connected to pH sensors, ORP sensors, DC voltage source 5, electrolyte supplier 10, and electrode movers 13 or 16 (fig. 3-4, col. 9 line 43-55, col. 11 line 42-48). As explained above, SHIRAMIZU teaches adjusting the pH and/or the ORP of the electrolyzed water by using a concentration of the electrolyte and/or an electrical current flowing between the two electrodes as control parameter(s) (col. 2 line 47-53, controlling pH by controlling DC voltage or amount of electrolyte to be added to pure water; col. 11 line 34-39, col. 12 line 27-31, controlling ORP by controlling voltage. Voltage and current are directly related, see Ohm’s Law, current = voltage/resistance).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify YU’s apparatus to incorporate a DC voltage source that can adjust the electrical current flowing between the two electrodes (see SHIRAMIZU), with reasonable expectation of adjusting the electrolyzed water’s pH and ORP. It’s well known in the art that a DC voltage source can adjust the electrical current flowing between the two electrodes (see SHIRAMIZU); one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-421; MPEP § 2143, A. Such a DC voltage source, as incorporated, would serve the same functions as before (e.g., adjust the electrical current flowing between the two electrodes), thus yielding predictable results. 
As an alternative ground, it would’ve been obvious to substitute the DC voltage source (as implicitly or inherently taught by YU) with the DC voltage source (as taught by SHIRAMIZU), with reasonable expectation of adjusting the electrolyzed water’s pH and ORP. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR, 550 U.S. at 415-421; MPEP § 2143, B. Here, both DC voltage sources perform the function of generating an electrical current between the two electrodes; thus, their substitution would yield predictable results. In the resulting substitution, the DC voltage can adjust the electrical current flowing between the two electrodes.
In the resulting combination of YU and SHIRAMIZU, the apparatus would be fully capable of adjusting each of the pH and the ORP, independent of one another, to a respective predetermined value based on the metallic contaminants.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Zhang whose telephone number is (571)272-3422.  The examiner can normally be reached on M-F 09:00-17:00 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.Z.Z./Examiner, Art Unit 171
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714